EXHIBIT 10.1

Text of Amendment to Certain Stock Option Agreements

Applicable Agreements are amended to add the following at the end of each such
Applicable Agreement:

“Extension of Post-Termination Exercise Period. Notwithstanding any provision
herein or the Plan to the contrary, if, at any time during the time period
specified herein for exercising the Option following the Optionee’s termination
of employment or service (the “Post-Termination Exercise Period”), the Company
determines that the exercise of the Option would violate applicable securities
laws, the Option shall remain exercisable until the later of (i) the expiration
of the Post-Termination Exercise Period or (ii) thirty (30) days after the
earliest date upon which the Option may be exercised without violating
applicable securities laws. In no event may the Option be exercised later than
the expiration of the term of the Option as set forth herein and/or the
applicable grant notice.”